


Exhibit 10.74
    
Chubb Limited
Performance Based Restricted Stock Award Terms
under the
ACE Limited 2004 Long-Term Incentive Plan
The Participant has been granted a Performance Based Restricted Stock Award by
Chubb Limited (the “Company”) under the ACE Limited 2004 Long-Term Incentive
Plan (the “Plan”). The shares of Stock granted as Covered Performance Shares and
Premium Performance Shares pursuant to this Performance Based Restricted Stock
Award shall be subject to the following Performance Based Restricted Stock Award
Terms:
1.Terms of Award. The following words and phrases used in these Performance
Based Restricted Stock Award Terms shall have the meanings set forth in this
paragraph 1:


(a)
The “Participant” is [Insert Name], who is the individual recipient of the
Performance Based Restricted Stock Award on the specified Grant Date.



(b)
The “Grant Date” is [Insert Date].



(c)
The “Commencement Date” is [Insert Date].



(d)
The number of “Covered Performance Shares” is [Insert Number], which is 50% [75%
for Chief Executive Officer][66% for Vice Chairman and COO] of that portion of
the Participant’s annual Long-Term Incentive Award which is granted in the form
of restricted shares for the year in which the Grant Date occurs, as reflected
in the corporate records and shown in the Record-Keeping System in the
Participant’s individual account records.



(e)
The number of “Premium Performance Shares” is [Insert number equal to the number
of Covered Performance Shares].



(f)
The “Service Period” is the period beginning on the Grant Date and ending on the
earliest to occur of the (i) four-year anniversary of the Grant Date; (ii) the
Date of Termination if the Date of Termination occurs by reason of the
Participant’s death or Long-Term Disability, and (iii) the Date of Termination
if the Date of Termination is a Change in Control Termination.



Other words and phrases used in these Performance Based Restricted Stock Award
Terms are defined pursuant to paragraph 13 or elsewhere in these Performance
Based Restricted Stock Award Terms.
2.Restricted Period. Subject to the limitations of these Performance Based
Restricted Stock Award Terms, the “Restricted Period” for each Installment of
Covered Performance Shares of the Performance Based Restricted Stock Award shall
begin on the Grant Date and end as described below (but only if the Date of
Termination has not occurred before the end of the Restricted Period):






--------------------------------------------------------------------------------




(a)
The Restricted Period shall end with respect to a number of the Covered
Performance Shares determined by multiplying one quarter (1/4) of the Covered
Performance Shares (the “First Installment”) by the applicable Performance
Percentage on the later of the applicable Certification Date (as defined below)
or the one-year anniversary of the Grant Date, if the Performance Goal has been
fully or partially satisfied for the measurement period beginning on the
Commencement Date and ending on the one-year anniversary of the Commencement
Date (the “First Installment Primary Performance Measurement Period”). If the
Performance Goal with respect to the First Installment Primary Performance
Measurement Period has not been fully satisfied such that the applicable
Performance Percentage did not equal 100% for the First Installment Primary
Performance Measurement Period, then the Restricted Period for all or a portion
of the First Installment shall end on the earliest of the two-year, three-year,
or four-year anniversary of the Grant Date (or, if later than the anniversary of
the Grant Date, on the applicable Certification Date) on which the Performance
Goal has been fully or partially satisfied for the measurement period beginning
on the Commencement Date and ending on the two-year, three-year, or four-year
anniversary of the Commencement Date, as applicable (each, a “First Installment
Secondary Performance Measurement Period”) and the Performance Percentage as
measured over any First Installment Secondary Performance Measurement Period is
greater than it was over the First Installment Primary Performance Measurement
Period or any previous First Installment Secondary Performance Measurement
Period. For any First Installment Secondary Performance Measurement Period
pursuant to which the conditions of the previous sentence have been met, the
Restricted Period shall end with respect to a number of the Covered Performance
Shares determined by multiplying the number of shares in the First Installment
by the applicable Performance Percentage for such First Installment Secondary
Performance Measurement Period minus the greatest applicable Performance
Percentage taken into account in any previous Performance Measurement Period for
the First Installment on the later of the applicable Certification Date (as
defined below) or the applicable anniversary of the Grant Date.



(b)
The Restricted Period shall end with respect to a number of the Covered
Performance Shares determined by multiplying one quarter (1/4) of the Covered
Performance Shares (the “Second Installment”) by the applicable Performance
Percentage on the later of the applicable Certification Date or the two-year
anniversary of the Grant Date, if the Performance Goal has been fully or
partially satisfied for the measurement period beginning on the one-year
anniversary of the Commencement Date and ending on the two-year anniversary of
the Commencement Date (the “Second Installment Primary Performance Measurement
Period”). If the Performance Goal with respect to the Second Installment Primary
Performance Measurement Period has not been fully satisfied such that the
applicable Performance Percentage did not equal 100% for the Second Installment
Primary Performance Measurement Period, then the Restricted Period for all or a
portion of the Second Installment shall end on the earlier of the three-year
anniversary or the four-year anniversary of the Grant Date (or, if later than
the anniversary of the Grant Date, on the applicable Certification Date) on
which the Performance Goal has been fully or partially satisfied for the
measurement period beginning on the one-year anniversary of the Commencement
Date and ending on the three-year or four-year anniversary date of the
Commencement Date, as applicable (each, a “Second Installment Secondary
Performance Measurement Period”) and the Performance Percentage as measured over
any Second Installment Secondary Performance Measurement Period is greater than
it was over the Second Installment Primary Performance Measurement Period or any
previous Second Installment Secondary Performance Measurement Period. For any
Second Installment Secondary Performance Measurement Period pursuant to which
the conditions of the previous sentence have been met, the Restricted Period
shall end with respect to a number of the Covered Performance Shares determined
by multiplying the number of





--------------------------------------------------------------------------------




shares in the Second Installment by the applicable Performance Percentage for
such Second Installment Secondary Performance Measurement Period minus the
greatest applicable Performance Percentage taken into account in any previous
Performance Measurement Period for the Second Installment on the later of the
applicable Certification Date (as defined below) or the applicable anniversary
of the Grant Date.


(c)
The Restricted Period shall end with respect to a number of the Covered
Performance Shares determined by multiplying one quarter (1/4) of the Covered
Performance Shares (the “Third Installment”) by the applicable Performance
Percentage on the later of the applicable Certification Date or the three-year
anniversary of the Grant Date, if the Performance Goal has been fully or
partially satisfied for the measurement period beginning on the two-year
anniversary of the Commencement Date and ending on the three-year anniversary of
the Commencement Date (the “Third Installment Primary Performance Measurement
Period”). If the Performance Goal with respect to the Third Installment Primary
Performance Measurement Period has not been fully satisfied such that the
applicable Performance Percentage did not equal 100% for the Third Installment
Primary Performance Measurement Period, then the Restricted Period for all or a
portion of the Third Installment shall end on the four-year anniversary of the
Grant Date (or, if later than the anniversary of the Grant Date, on the
applicable Certification Date) if the Performance Goal has been fully or
partially satisfied for the measurement period beginning on the two-year
anniversary of the Commencement Date and ending on the four-year anniversary of
the Commencement Date (the “Third Installment Secondary Performance Measurement
Period”) and the Performance Percentage as measured over the Third Installment
Secondary Performance Measurement Period is greater than it was over the Third
Installment Primary Performance Measurement Period. If, for the Third
Installment Secondary Performance Measurement Period, the conditions of the
previous sentence have been met, the Restricted Period shall end with respect to
a number of the Covered Performance Shares determined by multiplying the number
of shares in the Third Installment by the applicable Performance Percentage for
such Third Installment Secondary Performance Measurement Period minus the
applicable Performance Percentage taken into account for the Third Installment
Primary Performance Measurement Period on the later of the applicable
Certification Date (as defined below) or the applicable anniversary of the Grant
Date.



(d)
The Restricted Period shall end with respect to a number of the Covered
Performance Shares determined by multiplying one quarter (1/4) of the Covered
Performance Shares (the “Fourth Installment”) by the applicable Performance
Percentage on the later of the applicable Certification Date or the four-year
anniversary of the Grant Date, if the Performance Goal has been fully or
partially satisfied for the measurement period beginning on the three-year
anniversary of the Commencement Date and ending on the four-year anniversary of
the Commencement Date (which measurement period shall be both the “Fourth
Installment Primary Performance Measurement Period” and the “Fourth Installment
Secondary Performance Measurement Period”).



(e)
If the Cumulative Performance of the Company during the period beginning on the
Commencement Date and ending on the four-year anniversary of the Commencement
Date (the “Four-Year Performance Measurement Period”) is greater than the
Cumulative Performance of 50% of the Peer Companies, the Restricted Period shall
end for any Covered Performance Shares that have not previously vested in
accordance with this paragraph 2 on the date the Committee certifies that the
requisite Cumulative Performance has been achieved during the applicable
Four-Year Performance Measurement Period (which date of certification is the
“Cumulative Performance Certification Date”).





--------------------------------------------------------------------------------




For the avoidance of doubt, the Restricted Period with respect to any
Installment shall end only upon the Committee’s certification that the
Performance Goal with respect to such Installment for the applicable Performance
Measurement Period has been satisfied (which date of certification with respect
to any Installment is the “Certification Date” applicable to such Installment).
Following the end of the Restricted Period, the Covered Performance Shares shall
remain subject to the restrictions of this Agreement and may not be transferred
by the Participant prior to the end of the Service Period as provided pursuant
to paragraph 6.
3.Retirement. If the Participant’s Date of Termination occurs because of
Retirement, then for any Covered Performance Shares and any Premium Performance
Shares as to which the Restricted Period has not otherwise ended prior to the
Date of Termination, the Participant shall become vested and the Restricted
Period shall end for any Covered Performance Shares if and when the terms of
paragraph 2 are satisfied with respect to such Covered Performance Shares and
for any Premium Performance Shares if and when the terms of paragraph 7 are
satisfied with respect to such Premium Performance Shares, in each case,
determined as though the Participant had remained employed and the Date of
Termination had not occurred prior to the end of any applicable Restricted
Period or Service Period for purposes of this Agreement.


4.Death, Long-Term Disability and Change in Control. Notwithstanding the
provisions of paragraph 2, the Restricted Period for one or more Installments of
Covered Performance Shares shall end prior to the date specified in the schedule
set forth in paragraph 2 to the extent set forth below:


(a)
For Covered Performance Shares as to which the Restricted Period has not ended
prior to the Date of Termination, the Restricted Period for such Covered
Performance Shares shall end upon the Participant’s Date of Termination, and the
Installments shall vest upon the Date of Termination, if the Date of Termination
occurs by reason of the Participant’s death.



(b)
For Covered Performance Shares as to which the Restricted Period has not ended
prior to the Date of Termination, the Restricted Period for such Covered
Performance Shares shall end upon the Participant’s Date of Termination, and the
Installments shall vest upon the Date of Termination, if the Date of Termination
occurs by reason of the Participant’s Long-Term Disability.



(c)
If the Participant's Date of Termination is a Change in Control Date of
Termination, then, for Covered Performance Shares, if any, as to which the
Restricted Period has not ended prior to the Participant’s Date of Termination,
the Restricted Period for such Covered Performance Shares will end on the Change
in Control Date of Termination; provided that if the Participant's Change in
Control Date of Termination occurs within the 180-day period immediately
preceding the date of a Change in Control, then the Restricted Period for all
unvested Covered Performance Shares held by the Participant on the Date of
Termination will end, and those Covered Performance Shares will vest on the date
of a Change in Control.



5.Qualifying Termination. Notwithstanding the provisions of paragraph 2, for
Installments of Covered Performance Shares as to which the Restricted Period has
not ended prior to the Date of Termination and the Date of Termination occurs by
reason of the Participant’s Qualifying Termination, vesting shall continue
pursuant to the schedule set forth in paragraph 2 following the Date of
Termination as though the Participant continued to be employed through the
two-year anniversary of the Participant’s Date of Termination and the
Participant shall be treated as though he or she remained employed through the
last day of the Service Period for purposes of paragraph 6, subject to the
Participant not engaging in any Competitive Activity during such two-year period
and subject to the Participant signing and not




--------------------------------------------------------------------------------




revoking a general release and waiver of all claims against the Company and such
release is effective no later than the sixty-day anniversary of the Date of
Termination. If such release is not effective within such sixty-day period or in
the event that the Participant engages in a Competitive Activity prior to the
last day of the Restricted Period for any Installment, the Participant shall
immediately forfeit any unvested Installments of Covered Performance Shares.


6.Transfer and Forfeiture of Shares. The transfer and forfeiture of shares shall
be subject to the following:


(a)
Except as provided in paragraphs 3, 4 and 5 above, the Participant will be
vested in any Covered Performance Shares if the Date of Termination has not
occurred prior to the later to occur of (i) the last day of the Restricted
Period with respect to those shares and the requirements of paragraph 2 have
been satisfied and (ii) the last day of the Service Period. Covered Performance
Shares for which the Restricted Period has ended prior to the last day of the
Service Period remain subject to the restrictions of this Agreement and may not
be transferred by the Participant prior to the end of the Service Period as
provided pursuant to this paragraph 6. Upon vesting at the end of the later to
occur of (i) the last day of the Restricted Period with respect to those shares
and the requirements of paragraph 2 have been satisfied and (ii) the last day of
the Service Period, those shares will be delivered to the Participant free of
all restrictions.



(b)
Except as otherwise determined by the Committee and as provided in paragraphs 3,
4 and 5 above, the Participant shall forfeit any Covered Performance Shares as
of the Date of Termination, if such Date of Termination occurs prior to the
later to occur of (i) the last day of the Restricted Period with respect to
those shares and (ii) the last day of the Service Period. Any Covered
Performance Shares that have not vested as of the later to occur of (i) the last
day of the Restricted Period with respect to those shares and (ii) the last day
of the Service Period shall be forfeited by the Participant as of the such date.



(c)
Notwithstanding anything to the contrary in any agreement between the
Participant and the Company or a Subsidiary, the Participant acknowledges and
agrees that the Covered Performance Shares and Premium Performance Shares shall
vest (and the Restricted Period shall end) only as provided by, and subject to
the terms of, this Performance Based Restricted Stock Award.



7.Premium Performance Shares. The vesting of the Premium Performance Shares
under this paragraph 7 will be based on the Cumulative Performance of Chubb
Limited during the Four-Year Performance Measurement Period and will be
determined as follows:


(a)
The Restricted Period shall end for the number of the Premium Performance Shares
determined by multiplying the number of Covered Performance Shares that became
vested pursuant to the terms of paragraph 2 by the Premium Award Performance
Percentage (as determined below) further multiplied by the Premium Award Share
Percentage (as determined below).



(b)
The Premium Award Performance Percentage will be determined in accordance with
the following schedule:





--------------------------------------------------------------------------------




If the Cumulative Performance of Chubb
Limited during the Four-Year Performance
Measurement Period:
The Premium Award
Performance Percentage will be:
Does not exceed the 50th percentile of the
Cumulative Performance of the Peer Companies
0%
Exceeds the 50th percentile, but does not exceed
the 65th percentile, of the Cumulative Performance
of the Peer Companies
0%, as increased to the extent, if any, provided pursuant to the following
provisions of this paragraph (b)
Exceeds the 65th percentile, but does not exceed
the 75th percentile, of the Cumulative Performance
of the Peer Companies
50%, as increased to the extent, if any, provided pursuant to the following
provisions of this paragraph (b)
Exceeds the 75th percentile of the Cumulative Performance of the Peer Companies
100%
If the Cumulative Performance of Chubb Limited exceeds the 50th percentile but
does not exceed the 65th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period, then the Premium
Award Performance Percentage will be a percentage between 0% and 50%, based on
an interpolation of the Chubb Limited Cumulative Performance falling between the
50th percentile and 65th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period.
If the Cumulative Performance of Chubb Limited exceeds the 65th percentile but
does not exceed the 75th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period, then the Premium
Award Performance Percentage will be a percentage between 50% and 100%, based on
an interpolation of the Chubb Limited Cumulative Performance falling between the
65th percentile and 75th percentile of the Cumulative Performance of the Peer
Companies during the Four-Year Performance Measurement Period.

(c)
The Premium Award Share Price Percentage will be determined in accordance with
the following schedule:

If the price of share of Stock of the Company as of the four year anniversary of
the Grant Date:
The Premium Award
Share Price Percentage will be:
Does not exceed $130
50%
Exceeds $130
100%



(d)
Notwithstanding the foregoing provisions of this paragraph 7, the Participant
shall vest in the number of Premium Performance Shares determined above on the
later of the Cumulative Performance Certification Date or the four-year
anniversary of the Grant Date, but only if the Committee certifies that the
requisite Cumulative Performance has been achieved during the applicable
Four-Year Performance Measurement Period on the Cumulative Performance
Certification Date. Upon vesting at the end of such Restricted Period, those
shares will be delivered to the Participant free of all restrictions. Except as
provided in paragraph 3 for a Date of Termination that occurs because of
Retirement, the Participant shall not be entitled to vesting of any Premium
Performance Shares if the Date of Termination occurs before the later of the





--------------------------------------------------------------------------------




Cumulative Performance Certification Date or the four-year anniversary of the
Grant Date for any reason.


8.Withholding. All deliveries and distributions and the vesting of shares of
stock under these Performance Based Restricted Stock Award Terms are subject to
withholding of all applicable taxes (for the avoidance of doubt, such vesting
and applicable withholding may occur prior to the last day of the Service Period
if such shares of stock become vested for tax purposes as determined by the
Company). At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied through the surrender of shares of
Stock which the Participant already owns, or to which the Participant is
otherwise entitled under the Plan; provided, however, that such shares may be
used to satisfy not more than the Company’s minimum statutory withholding
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).


9.Transferability. Except as otherwise provided by the Committee, awards under
these Performance Based Restricted Stock Award Terms may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to vesting and delivery.


10.Dividends. Dividends paid with respect to the Covered Performance Shares and
the Premium Performance Shares with respect to record dates on or after the
Grant Date for such shares but prior to the later to occur of the end of the
Restricted Period for such shares and the last day of the Service Period shall
be accumulated and distributed to the Participant on the date that the such
shares are free of restrictions pursuant to paragraph 6; provided, however that
no dividends or distributions shall be payable to or for the benefit of the
Participant with respect to record dates for such dividends or distributions for
any Covered Performance Shares or Premium Performance Shares occurring on or
after the date, if any, on which the Participant has forfeited those shares.
Notwithstanding the foregoing, if the right to the payment of dividends with
respect to a Covered Performance Share or a Premium Performance Share would
otherwise constitute nonqualified deferred compensation subject to Section 457A
of the Internal Revenue Code (“Code Section 457A”), then, (i) any dividends
accumulated in relation to Covered Performance Shares and Premium Performance
Shares as of the date that the right to receive such payments is no longer
treated as subject to a substantial risk of forfeiture for purposes of Code
Section 457A (the “457A Vesting Date”) shall be used to purchase additional
Covered Performance Shares and Premium Performance Shares subject to the same
vesting provisions of the original Covered Performance Shares and Premium
Performance Shares to which such accumulated dividends relate and any remaining
unused cash amounts that are not sufficient to purchase an additional share
shall be distributed to the Participant and (ii) any dividends that are paid on
or after the 457A Vesting Date but prior to the vesting of the Covered
Performance Shares and Premium Performance Shares shall be used to purchase
additional Covered Performance Shares and Premium Performance Shares subject to
the same vesting provisions of the original Covered Performance Shares and
Premium Performance Shares to which such dividends relate and any remaining
unused cash amounts that are not sufficient to purchase an additional share
shall be distributed to the Participant.


11.Voting. The Participant shall not be prevented from voting the Covered
Performance Shares merely because those shares are subject to the restrictions
imposed by these Performance Based Restricted Stock Award Terms and the Plan;
provided, however, that the Participant shall not be entitled to vote Covered
Performance Shares with respect to record dates for any Covered Performance
Shares occurring on or after the date, if any, on which the Participant has
forfeited those shares. The Participant acknowledges and agrees that he or she
shall not be entitled to vote any Premium Performance Shares if




--------------------------------------------------------------------------------




the record date for entitlement to voting occurs prior to the date on which such
shares become vested pursuant to paragraph 7.


12.Deposit of Performance Based Restricted Stock Award. Each certificate issued
in respect of the Covered Performance Shares and Premium Performance Shares
awarded under these Performance Based Restricted Stock Award Terms shall be
registered in the name of the Participant and shall be deposited in a bank
designated by the Committee.


13.Definitions. For purposes of these Performance Based Restricted Stock Award
Terms, words and phrases shall be defined as follows:


(a)
Cause. The term “Cause” shall mean - unless otherwise defined in an employment
agreement between the Participant and the Company or Subsidiary - the occurrence
of any of the following:

(i) a conviction of the Participant with respect to a (x) felony or (y) a
misdemeanor involving moral turpitude; or
(ii) willful misconduct or gross negligence by the Participant resulting, in
either case, in harm to the Company or any Subsidiary; or
(iii) failure by the Participant to carry out the lawful and reasonable
directions of the Board or the Participant’s immediate supervisor, as the case
may be; or
(iv) refusal to cooperate or non-cooperation by the Participant with any
governmental regulatory authority; or
(v) fraud, embezzlement, theft or dishonesty by the Participant against the
Company or any Subsidiary or a material violation by the Participant of a policy
or procedure of the Company, resulting, in any case, in harm to the Company or
any Subsidiary.


(b)
Change in Control. The term “Change in Control” shall be defined as set forth in
the Plan.



(c)
Change in Control Date Termination. The term “Change in Control Date of
Termination” means the Participant’s Date of Termination that occurs because the
Company and/or any of the Related Companies terminates the Participant’s
employment with the Company and/or the Related Companies without Cause (other
than due to death, a Long-Term Disability or a Retirement) or because the
Participant terminates his or her employment for Good Reason, provided that such
termination in accordance with this paragraph 13(c) occurs during the period
commencing on the 180th day immediately preceding a Change in Control date and
ending on the two-year anniversary of such Change in Control date.



(d)
Competitive Activity - The term “Competitive Activity” means the Participant’s:
(i) engagement in an activity - whether as an employee, consultant, principal,
member, agent, officer, director, partner or shareholder (except as a less than
1% shareholder of a publicly traded company) - that is competitive with any
business of the Company or any Subsidiary conducted by the Company or such
Subsidiary during the Participant’s employment with the Company or the two-year
period following the Date of Termination; (ii) solicitation of any client and/or
customer of the Company or any affiliate with respect to an activity prohibited
by subparagraph (d)(i); (iii) solicitation or employment of any employee of the
Company or any affiliate for the purpose of causing such employee to terminate
his or her employment with the Company or such affiliate; or (iv) failure to
keep confidential all Company trade secrets, proprietary and confidential
information.



(e)
Cumulative Performance. The term “Cumulative Performance” means, as to Chubb
Limited or the Peer Companies, the growth in tangible book value per common
shares outstanding as reported





--------------------------------------------------------------------------------




under GAAP for Chubb Limited or the Peer Companies during the Four-Year
Performance Measurement Period beginning on the Commencement Date and ending on
the fourth anniversary of the Commencement Date. The determination of the
Cumulative Performance and its parameters is subject to rules established by the
Committee within 90 days of the beginning of the Four-Year Performance
Measurement Period. The Committee, in its discretion, may adjust the reported
tangible book value for Chubb Limited or the Peer Companies for any Four-Year
Performance Measurement Period; provided, however, that no such adjustment may
result in an increase in the number of Covered Performance Shares or Premium
Performance Shares which vest (as described in paragraph 7) over the number of
shares that would have otherwise vested had the reported tangible book value for
either Chubb Limited or the Peer Companies not been adjusted.


(f)
Date of Termination. A Participant’s “Date of Termination” means, with respect
to an employee, the date on which the Participant’s employment with the Company
and the Subsidiaries terminates for any reason, and with respect to a Director,
the date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant’s transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant’s cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant’s termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.



(g)
Director. The term “Director” means a member of the Board, who may or may not be
an employee of the Company or a Subsidiary.



(h)
Forfeiture Payment. The term “Forfeiture Payment” means the pre-tax proceeds
from sales or other transfers, if any, of the number of shares of Stock that
became vested during the Restrictive Covenant Period pursuant to this Agreement
and that the Participant has sold or otherwise transferred prior to the date of
repayment required pursuant to subparagraph 21(b). For purposes of this
definition, pre-tax proceeds for any shares of Stock that were transferred by
the Participant in a transaction other than a sale on the New York Stock
Exchange means the Fair Market Value of such shares on the New York Stock
Exchange as of the date of such transaction.



(i)
Forfeiture Shares.  The term “Forfeiture Shares” means the number of shares of
Stock that became vested during the Restrictive Covenant Period pursuant to this
Agreement and that remain held by the Participant as of the date of repayment
required pursuant to subparagraph 21(b). It is the Participant’s responsibility
to ensure that the shares of Stock delivered as Forfeiture Shares are the shares
of Stock delivered previously pursuant to this Agreement. In the absence of
Company records or written documentation from Participant’s broker demonstrating
this fact, the Participant must deliver to the Company the Forfeiture Payment
determined as of the date that such shares of Stock delivered pursuant to this
Agreement are transferred from Participant’s stock account or otherwise become
indistinguishable from other shares of Stock that the Participant may hold.

(j)
Good Reason. The term “Good Reason” shall mean - unless otherwise defined in an
in-force





--------------------------------------------------------------------------------




employment agreement between the Participant and the Company or Subsidiary - the
occurrence of any of the following within the 60-day period preceding a Date of
Termination without the Participant’s prior written consent:
(i) a material adverse diminution of the Participant’s titles, authority, duties
or responsibilities, or the assignment to the Participant of titles, authority,
duties or responsibilities that are materially inconsistent with his or her
titles, authority, duties and/or responsibilities in a manner materially adverse
to the Participant; or
(ii) a reduction in the Participant’s base salary or annual bonus opportunity
(other than any reduction applicable to all similarly situated Executives
generally); or
(iii) a failure of the Company to obtain the assumption in writing of its
obligations under the Plan by any successor to all or substantially all of the
assets of the Company within 45 days after a merger, consolidation, sale or
similar transaction that qualifies as a Change in Control.


(k)
Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Participant is determined to be eligible for long-term
disability benefits under the long-term disability plan in which the Participant
participates and which is sponsored by the Company or a Subsidiary; or if the
Participant does not participate in a long-term disability plan sponsored by the
Company or a Subsidiary, then the Participant shall be considered to have a
“Long-Term Disability” if the Committee determines, under standards comparable
to those of the Company’s long-term disability plan, that the Participant would
be eligible for long-term disability benefits if he or she participated in such
plan.



(l)
Peer Companies. The term “Peer Companies” means the companies which are in the
Chubb Financial Performance Peer Group as determined by the Committee within 90
days of the beginning of the applicable Performance Period and for which
financial information is available for all year(s) in such Performance
Measurement Period.



(m)
Performance Goal. The term “Performance Goal” for any Primary Performance
Measurement Period or Secondary Performance Measurement Period means the
achievement by Chubb Limited of growth in tangible book value per common shares
outstanding as reported under GAAP during such Performance Measurement Period,
as compared to the growth in tangible book value per common shares outstanding
as reported under GAAP during the same Performance Measurement Period by the
Peer Companies. The determination of the Performance Goal and its parameters is
subject to rules established by the Committee within 90 days of the beginning of
the applicable Performance Measurement Period. The Committee, in its discretion,
may adjust the reported tangible book value for Chubb Limited or the Peer
Companies for any Primary Performance Measurement Period or Secondary
Performance Measurement Period; provided, however, that no such adjustment may
result in an increase in the number of Covered Performance Shares which are
earned and vested at the end of any such Performance Measurement Period over the
number of Covered Performance Shares that would have been earned and vested had
the reported tangible book value for either Chubb Limited or the Peer Companies
not been adjusted.



(n)
Performance Measurement Period. The term “Performance Measurement Period” shall
mean the Primary Performance Measurement Period or the Secondary Performance
Measurement Period, as applicable, with respect to an Installment of Covered
Performance Shares; and shall mean the Four-Year Performance Measurement Period
with respect to the Covered Performance Shares as described in paragraph 2(e)
and Premium Performance Shares as described in paragraph 7.





--------------------------------------------------------------------------------




(o)
Performance Percentage. The term “Performance Percentage” shall mean the
applicable Performance Percentage determined based on the achievement of the
Performance Goal over a Performance Measurement Period by Chubb Limited as
compared to the Peer Companies:

If the Satisfaction of Chubb
Limited of the Performance Goal during the applicable Performance Measurement
Period:
The Performance Percentage will be:
Does not exceed the 25th percentile of the
satisfaction of the Performance Goal of the Peer Companies
0%
Exceeds the 25th percentile, but does not exceed
the 50th percentile, of the satisfaction of the Performance Goal of the Peer
Companies
50%, as increased to the extent, if any, provided pursuant to the following
provisions of this paragraph (o)
Exceeds the 50th percentile of the satisfaction of the Performance Goal of the
Peer Companies
100%

If the performance of Chubb Limited exceeds the 25th percentile but does not
exceed the 50th percentile of the satisfaction of the Performance Goal of the
Peer Companies during the applicable Performance Period, then the Performance
Percentage will be a percentage between 50% and 100%, based on an interpolation
of the Chubb Limited performance falling between the 25th percentile and 50th
percentile of the satisfaction of the Performance Goal of the Peer Companies
during the applicable Performance Period.
(p)
Qualifying Termination. The term “Qualifying Termination” means the
Participant’s Date of Termination that occurs because the Company and/or any of
the Related Companies terminates the Participant’s employment with the Company
and/or the Related Companies without Cause. For the avoidance of doubt, the
termination of the Participant’s employment due to death or Long-Term
Disability, or a voluntary termination of the Participant’s employment by the
Participant for any reason (including Good Reason or Retirement) shall not
constitute a Qualifying Termination for the purposes of this Agreement.



(q)
Restrictive Covenant Period. The term “Restrictive Covenant Period” means the
twenty-four month period following a Date of Termination due to a Qualifying
Termination or a Retirement.



(r)
Retirement. The term “Retirement” means the Participant’s Date of Termination
that occurs on or after the Participant has both completed at least ten years of
service with the Company or a Subsidiary and attained at least age 62; provided,
however, that a Date of Termination will not be treated as a Retirement unless
the Participant (i) has terminated employment in good standing with the Company
or a Subsidiary, and (ii) executes an agreement and release as required by the
Company which will include, without limitation, a general release, and
non-competition and non-solicitation provisions.  A Participant shall be deemed
to have executed a release as described in clause (ii) above only if such
release is returned by such time as is established by the Company; provided that
to the extent benefits provided pursuant to the Plan would be considered to be
provided under a nonqualified deferred compensation plan as that term is defined
in Treas. Reg. §1.409A-1, such benefits shall be paid to the Participant only if
the release is returned in time to permit the distribution of the benefits to
satisfy the requirements of Section 409A of the Internal Revenue Code with
respect to the time of payment.







--------------------------------------------------------------------------------




14.Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Performance Based Restricted Stock Award Terms.


15.Heirs and Successors. These Performance Based Restricted Stock Terms shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. If any benefits deliverable to the Participant under these
Performance Based Restricted Stock Terms have not been delivered at the time of
the Participant’s death, such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of these Performance Based
Restricted Stock Terms and the Plan. The “Designated Beneficiary” shall be the
beneficiary or beneficiaries designated by the Participant in a writing filed
with the Committee in such form and at such time as the Committee shall require.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be distributed to the legal representative of the estate of the
Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the complete
distribution of benefits to the Designated Beneficiary under these Performance
Based Restricted Stock Terms, then any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.


16.Administration. The authority to manage and control the operation and
administration of these Performance Based Restricted Stock Award Terms shall be
vested in the Committee, and the Committee shall have all powers with respect to
these Performance Based Restricted Stock Award Terms as it has with respect to
the Plan. Any interpretation of these Performance Based Restricted Stock Award
Terms by the Committee and any decision made by it with respect to these
Performance Based Restricted Stock Award Terms are final and binding on all
persons.


17.Plan and Corporate Records Govern. Notwithstanding anything in these
Performance Based Restricted Stock Award Terms to the contrary, these
Performance Based Restricted Stock Award Terms shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company; and these Performance Based Restricted Stock Award
Terms are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.
Notwithstanding anything in the Performance Based Restricted Stock Terms to the
contrary, in the event of any discrepancies between the corporate records
regarding this award and the Record-Keeping System, the corporate records shall
control.


18.Not An Employment Contract. The Performance Based Restricted Stock Award will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.


19.Notices. Any written notices provided for in these Performance Based
Restricted Stock Award Terms or the Plan shall be in writing and shall be deemed
sufficiently given if either hand delivered or if sent by fax or overnight
courier, or by postage paid first class mail. Notices sent by mail shall be
deemed received three business days after mailing but in no event later than the
date of actual receipt. Notices shall be directed, if to the Participant, at the
Participant’s address indicated by the Company’s records, or if to the Company,
at the Company’s principal executive office.




--------------------------------------------------------------------------------




20.Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Performance Based Restricted Stock Award pursuant to
paragraph 5.2(f) of the Plan or otherwise, the Company will be entitled to pay
to the Participant an amount equal to the fair market value of such fractional
share.


21.Competitive Activity.


(a)The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Performance Based Restricted Stock Award at any time if the
Participant engages in any "Competitive Activity".


(b)Immediately prior to the vesting of the shares of Stock pursuant to this
Agreement, the Participant shall certify, to the extent required by the
Committee, in a manner acceptable to the Committee, that the Participant is not
engaging and has not engaged in any Competitive Activity. In the event a
Participant has engaged in any Competitive Activity during the Restrictive
Covenant Period, then the Participant shall be required to transfer the
Forfeiture Shares to the Company and, if applicable, pay the Forfeiture Payment
to the Company, in such manner and on such terms and conditions as may be
required by the Committee, and the Company shall be entitled to set-off such
amounts against any amount owed to the Participant by the Company and/or
Subsidiary.


22.Amendment. These Performance Based Restricted Stock Award Terms may be
amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the Participant and the Company without the
consent of any other person.


IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.


CHUBB LIMITED




By:    
Its:    




I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:


                        
Participant






